Citation Nr: 1640955	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for status post hip fracture with retained internal fixation plate and screws (a right hip disability).

2.  Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only (automobile certificate).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Georgia Army National Guard from November 1979 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a right hip disability and denied entitlement to an automobile certificate.  In November 2014 the Board reopened the claim of service connection for a right hip disability, and remanded both matters for additional development.

[The appellant initiated an appeal with respect to other matters addressed in a December 2013 rating decision.  (See October 2014 notice of disagreement.)  The record indicates that the RO is actively pursuing that matter (see February 2016 Decision Review Officer process explanation letter), and it is not before the Board at this time.]

The issue of revision of a June 4, 1980, rating decision based on a claim of clear and unmistakable error (CUE) was raised in May 2010 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board must correct errors and misstatements made in its November 2014 remand.

For VA purposes, a "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d)(1).  "Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  The appellant's sole period of military service was on ACDUTRA; he has not had any active duty service.  Thus, the appellant cannot be considered a "veteran" for the purpose of entitlement to VA benefits unless it is established that he has injury or disability incurred or aggravated in the line of duty.  As that has not yet been established, it was premature for the Board to refer to the appellant as a veteran in its November 2014 remand.  (The Board notes that the appellant will properly be considered a veteran for VA purposes if service connection is ultimately granted.)

Furthermore, in its November 2014 remand, the Board noted evidence in the appellant's service treatment records (STRs) that clearly showed evidence of a right hip injury prior to his ACDUTRA service.  The Board erroneously stated that the presumption of soundness had attached, citing to statute, regulation, and caselaw.  (See 38 U.S.C.A. §§ 1111; 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004)).  However, in Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) , the U.S. Court of Appeals for Veterans Claims (Court) held that "[a] claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection" (emphasis in the original).  The Court further held that the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply in claims based on periods of ACDUTRA.  Id. at 48.  Thus, to the extent that the Board misstated the law and its application to the instant claim (and issued remand instructions based on such mischaracterization), it regrettably erred.  

The appellant's examination at entry to National Guard service noted a well-healed scar on the right thigh; a hip disability was not noted at the time.  In a contemporaneous report of medical history, the appellant indicated that he had undergone surgery following a dislocation incurred playing football; he denied any history of broken bones or any other joint injury/disability.  The record clearly shows that he did not accurately describe the extent of his prior injury at entry to service.  X-rays taken during treatment in January 1980 "revealed a healed right hip fracture with a retained internal fixation nail plate device with screws in place," i.e. a pre-existing right hip disability.  (The Board notes that the extent of the appellant's prior injury would have only been apparent at entry if he had provided accurate information regarding the nature of that injury.)  Thus, to prevail on his claim (and establish Veteran status), the appellant must demonstrate that his pre-existing right hip disability was aggravated by his period of ACDUTRA service.

A claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The medical opinion evidence in this matter is in conflict.  The Board's November 2014 remand included instruction that the VA examiner comment on the conflicting medical opinions already in the record.  This was not done.  Because there has not been substantial compliance with the previous remand instructions, and because resolution of the conflicting opinions is critical to resolving the instant claim, remand for another medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

Additionally, upon re-review of the record, the Board notes that it appears there may be outstanding medical record evidence not yet associated with the record.  The 1980 X-rays taken during the claimant's ACDUTRA service indicated that metal hardware had been implanted in the appellant's right hip, to include a nail in the femoral head which had loosened.  Subsequent evidence suggests that the nail was later removed.  (See, e.g., January 2014 VA radiology report (which is silent for indication of any right hip internal hardware) and July 2009 VA treatment record (noting appellant's report that the nail was removed.)  Records of right hip hardware removal have not yet been associated with the record.  The Board notes that the positive private nexus opinions are premised on additional disability caused by the loosened nail.  Thus, records associated with the hardware removal are critical to the claim at issue and must be sought on remand.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the appellant to identify the provider(s) of any and all evaluations and/or treatment he has received for his right hip disability, and to provide authorizations for VA to secure records of any such private treatment, to specifically include any records related to surgical removal of right hip hardware (i.e., loosened pin or nail).  The AOJ should secure for the record complete clinical records of all relevant evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the AOJ should arrange for the appellant to be examined by an orthopedic surgeon (one who has not already examined him).  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the appellant and review of the record (to specifically include the April 2012, March 2015, and August 2015 VA and May 2013 and August 2015 private opinions), the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or better probability) that the appellant's pre-existing right hip disability was permanently aggravated by his ACDUTRA service?  The examiner must specifically comment on the medical opinions already in the record in this matter (April 2012, March 2015, and August 2015 VA and May 2013 and August 2015 private opinions) expressing agreement or disagreement with each, and including rationale for the agreement or disagreement.  The examiner is asked to specifically address whether (1) the appellant's symptoms of pain and altered gait during active service are evidence that a pin was loosened during active service; (2) the pin was subsequently removed; and (3) the loosened pin (and any subsequent surgical removal) or any other aspect of the appellant's ACDUTRA service contributed to permanent aggravation of his pre-existing right hip disability.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his attorney opportunity to respond before the record is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

